
	

115 S2431 IS: Accountability of Leaders in Education to Report Title IX Investigations Act
U.S. Senate
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2431
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2018
			Mr. Peters (for himself, Mr. Cornyn, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To ensure that certain incidents involving a covered employee that are reported to the title IX
			 coordinator at an eligible institution of higher education have been
			 reviewed by the president of the institution and not less than 1
			 additional member of the institution's board of trustees, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Accountability of Leaders in Education to Report Title IX Investigations Act or the ALERT Act.
 2.Review of title IX investigationsSection 487 of the Higher Education Act of 1965 (20 U.S.C. 1094) is amended by adding at the end the following:
			
 (30)(A)The institution will submit an annual certification to the Secretary affirming that— (i)the president of the institution (or the equivalent officer) and not less than 1 additional member of the institution’s board of trustees (or a designee of the board) have completed a comprehensive review of any incident involving a covered employee that was reported to the title IX coordinator at that institution in the previous 12 months involving an offense described in section 485(f)(8)(A)(i); and
 (ii)the individuals described in clause (i) who completed the comprehensive review did not interfere with or influence any investigation or disposition relating to the reported incident.
 (B)In this paragraph— (i)the term comprehensive review means a review that includes, at a minimum, a review of—
 (I)material findings of fact relating to the incident that was reported to the title IX coordinator; (II)the basis for any conclusions about whether a covered employee violated a policy of the institution; and
 (III)the disposition of any complaints arising from the reported incident, including any sanctions imposed on a covered employee;
 (ii)the term covered employee— (I)means—
 (aa)a full-time employee of the institution; or (bb)an individual who was acting as an employee of the institution, or who was paid by an entity contracting with the institution and acting on behalf of the institution, at the time of the incident that was reported to the title IX coordinator; and
 (II)does not include an undergraduate student; and (iii)the term title IX coordinator means a responsible employee, as described in section 106.8(a) of title 34, Code of Federal Regulations, designated to coordinate efforts under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.)..
		
